Citation Nr: 1828322	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss, prior to December 12, 2011.

3. Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, beginning December 12, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, to include service in the Republic of Vietnam from October 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In this case, the Board remanded the appeal in September 2016 for further development. Specifically, the Board directed the RO to request a release for records from the Veteran, to then contact the audiologist who provided an audiological report in February 2010 to clarify his report, and to schedule the Veteran for a new VA examination regarding his bilateral hearing loss. As discussed below, these directives have not been met.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, additional development is required prior to adjudicating the Veteran's claims.

The Board errs when it fails to ensure substantial compliance with a Board remand. Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (clarifying that substantial compliance with Board remand is required). Where the Board fails to ensure substantial compliance, remand is appropriate. Stegall, 11 Vet. App. at 271.

In this case, the Board remanded the appeal in September 2015 for further development. Specifically, the Board directed the RO to request a release for records from the Veteran, to then contact the audiologist who provided an audiological report in February 2010 to clarify his report, and to schedule the Veteran for a new VA examination regarding his bilateral hearing loss. The RO has not complied with these directives, specifically, the RO has not obtained information from the audiologist regarding his report. Therefore, a remand is required to ensure compliance with the Board's September 2015 remand directives.

In support of the Veteran's claim for an increased rating for bilateral hearing loss, he submitted a February 2010 private audiological report. While speech audiometry testing was performed, it is unclear whether the testing was performed using the Maryland CNC speech discrimination test. In order for an audiology report to be used to rate the Veteran's bilateral hearing loss disability, VA regulation requires that the examination be performed by a state licensed audiologist and that the report contain the results of a controlled Maryland CNC speech discrimination test. See 38 C.F.R. § 3.385.

There are some instances where VA is required to seek further information from a non-VA medical professional who has provided an examination report, either directly or through the claimant who provided the private examination report. See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011). Such instances are limited to when the missing information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report. Id. Whether speech discrimination tests were conducted using the Maryland CNC Test is relevant because it is the only test that VA will consider in evaluating a person's hearing disability and bears greatly on the probative value of the report. See 38 C.F.R. § 3.385. Accordingly, on remand, the RO or AMC must take the appropriate steps to clarify whether the Maryland CNC Test was used at the February 2010 audiometric examination as ordered in the September 2016 Board remand.

Additionally, the Board observes that February 2010 audiometric evaluation was submitted by the Veteran via facsimile and that the quality of the document is poor. The name of the audiologist and the treatment center are illegible, and the Board is unable to determine if the audiologist who performed the examination is a state licensed audiologist. This information must also be obtained on remand. See 38 C.F.R. § 3.385; see also Savage, 24 Vet. App. at 270.

The Board also notes that the audiometric test results are presented in a graphical, rather than numeric form. While the Board may be able to interpret such graphic representations in some instances, given the poor quality of the examination report, the audiologist must also be requested to provide this information in numeric form.

The Veteran has also claimed that he has a psychiatric condition, specifically PTSD, related to his military service. The Veteran as a confirmed stressor from his time in Vietnam. Service treatment records are silent for any treatment or diagnoses of psychiatric conditions. Post-service clinical records indicate different diagnoses of PTSD, depressive disorder, anxiety disorder, and adjustment disorder. 

In a June 2009 VA examination, the examiner found that the Veteran had a diagnosis of depressive disorder not otherwise specified (NOS) which was a continuation of the prior diagnoses of adjustment disorder, major depressive disorder, PTSD and generalized anxiety disorder, but found that the Veteran did not met the criteria for PTSD. The examiner opined that the depressive disorder NOS was less likely than not due to a military event or injury. The Veteran was recently diagnosed with PTSD in VA clinic setting. See VA Psychiatric Diagnostic Interview dated December 7, 2016. The Veteran should be afforded additional examination reconciling the conflict of diagnoses.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records and associate them with the claims file.

2. The RO or AMC should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the audiologist who performed the private February 2010 examination. If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO or AMC must contact the February 2010 audiologist to determine whether he or she is a state-licensed audiologist and whether the February 2010 audiometry report includes the results of a controlled Maryland CNC speech discrimination test. The RO or AMC must also request that the private audiologist convert the February 2010 graphical audiogram results into numerical data.

The Veteran must be informed that if the RO or AMC is unable to obtain this information that he is responsible for obtaining and submitting it to VA himself.

3. Schedule the Veteran for a VA examination to determine whether the Veteran has any current psychiatric conditions, and if so, the nature and etiology of the conditions. The claims file contents should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a). Indicate all psychiatric disorders manifested since service, to include the diagnoses of PTSD, depressive disorder, anxiety disorder, and adjustment disorder contained in clinic records under DSM-IV criteria. The examiner is requested to discuss whether the previously diagnosed conditions were proper and currently asymptomatic, or a misdiagnosis. The examiner is also requested to reconcile, to the extent possible, the opinions of the June 2009 VA examiner and the VA clinician on December 7, 2016 as to whether the Veteran manifests PTSD.

(b). Provide an opinion as to whether any diagnosed acquired psychiatric disability is at least as likely as not that each current psychiatric disorder had its onset in service or is otherwise related to service.

A complete rationale must be provided for any opinion given. The rationale must cite to supporting factual data and medical literature where appropriate. If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority (to include consideration of whether and legal authority.

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

